After a nonjury trial, this Court may render the judgment it finds warranted by the facts and a review of the record as a whole (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Intercounty Supply, Inc. v TAP Plumbing & Heating, Inc., 60 AD3d 907 [2009]; We’re Assoc. Co. v Rodin Sportswear, 288 AD2d 465 [2001]; Ancewicz v Western Suffolk BOCES, 282 AD2d 632 [2001]). In this case, the trial court miscalculated the damages to which the plaintiffs established entitlement. Upon review of the record, we find that the total damages awarded to the plaintiffs should be reduced from the principal sum of $42,998 to the principal sum of $27,296.88.
The appellant’s remaining contentions are not properly before this Court. Skelos, J.E, Baltin, Leventhal and Lott, JJ., concur.